El Juez Asociado Señor Hernández Denton
emitió la opinión del Tribunal.
Nos corresponde determinar, en un proceso de certifica-ción referido por la Corte de Distrito de Estados Unidos para el Distrito de Puerto Rico (en adelante Corte de Dis-trito), si el Colegio de Abogados de Puerto Rico está auto-rizado a compeler a sus miembros a adquirir un seguro de vida a través del Colegio como parte del pago de la cuota de membresía a la institución. Conforme a las leyes del Es-tado Libre Asociado y a la jurisprudencia y reglamentación promulgadas por este Tribunal, determinamos que existe dicha autoridad legal.
I
Para explicar la procedencia del recurso y los méritos de la cuestión planteada, comenzaremos haciendo un breve recuento procesal de la presente acción judicial.
El Ledo. Carlos A. Romero, hijo, abogado admitido a la práctica jurídica en el Estado Libre Asociado de Puerto Rico, impugnó ante la Corte de Distrito la asignación por el Colegio de Abogados de una porción de la cuota de mem-bresía para la compra de un seguro de vida para los miem-bros de dicha asociación. Alegó el licenciado Romero que la asignación de estos fondos a la adquisición del seguro de *373vida compulsorio constituía una violación a su derecho a la libre expresión y asociación, protegidos por la Primera En-mienda a la Constitución de Estados Unidos.
La Corte de Distrito determinó que no existía violación a los derechos del licenciado Romero, pues, por medio del sistema de seguro de vida compulsorio, el Colegio de Abo-gados no había expresado un mensaje de contenido ideológico. No estaba en juego, pues, un interés protegido por la Primera Enmienda a la Constitución federal.
El licenciado Romero acudió entonces a la Corte de Ape-laciones de Estados Unidos para el Primer Circuito (en adelante Corte de Circuito), que anuló (vacated) la deter-minación de la Corte de Distrito al concluir, a la luz de la jurisprudencia federal más reciente, que ciertas activida-des llevadas a cabo por una entidad de membresía compul-soria podrían ser objetables irrespectivamente de su conte-nido ideológico, si no corresponden a los fines o propósitos de la organización. La Corte de Circuito concluyó, sin embargo, que antes de entrar a discutir la constitucionalidad de la obligatoriedad del seguro de vida del Colegio, era ne-cesario presentar una certificación ante nos en torno a la autoridad legal de la organización para compeler la adhe-sión al seguro, a la luz del ordenamiento puertorriqueño y el poder de este Tribunal de reglamentar la profesión jurí-dica en Puerto Rico. Atendiendo este mandato, la Corte de Circuito ordenó a la Corte de Distrito que nos refiriera la siguiente interrogante:
¿Está autorizado el Colegio de Abogados de Puerto Rico a com-peler a sus miembros a adquirir un seguro de vida a través del Colegio como condición de membresía a la institución?!1)
La controversia referida, en esencia, requiere que deter-minemos si, conforme a las leyes y los reglamentos del Es-*374tado Libre Asociado de Puerto Rico, el Colegio de Abogados puede asignar una parte de la cuota de membresía pagada por un colegiado a la compra de un seguro de vida para todos los miembros de la institución.
Ordenamos a las partes someter alegatos a favor de sus respectivas posiciones. Contando con sus comparecencias, procedemos a resolver.
II
 Mediante el proceso de certificación interjurisdic-cional, en un caso como el de autos, una corte federal puede someter a un tribunal estatal una interrogante sobre una controversia jurídica no resuelta en el derecho del estado. Pan Ame. Comp. Corp. v. Data Gen. Corp., 112 D.P.R. 780, 784-785 (1982). Este mecanismo opera de forma análoga en los estados federados y en Puerto Rico, aquí al amparo de la Regla 53.1(f) de Procedimiento Civil, 32 L.P.R.A. Ap. III, y la Regla 25 del Reglamento de este Tribunal, 4 L.P.R.A. Ap. XXI-A (ed. 1998).
En recientes y reiteradas ocasiones hemos acogido la disposición que ha demostrado el foro federal al recurrir ante este Tribunal mediante el mecanismo de certificación al enfrentar controversias no resueltas en el derecho puertorriqueño. Ocasio Juarbe v. Eastern Airlines, Inc., 125 D.P.R. 410, 415-416 (1990); Medina & Medina v. Country Pride Foods, 122 D.P.R. 172, 180-182 (1988). Hemos hecho constar que el respeto que las cortes federales manifiesten ante nuestro acopio jurídico contribuye a me-jorar las relaciones entre la jurisdicción federal y la puer-torriqueña ya que, constitucionalmente, es al Tribunal Supremo de Puerto Rico a quien corresponde la autoridad de interpretar las leyes y la Constitución del Estado Libre Asociado.
Así lo reconoció la Corte Suprema de Estados Unidos en el caso Fornaris v. Ridge Tool Co., 400 U.S. 41, 43-44 *375(1970), donde se ordenó a la Corte de Distrito que se abs-tuviera de resolver la constitucionalidad de una ley puer-torriqueña hasta tanto este Tribunal hubiere tenido la oportunidad de interpretar el estatuto. Se extendió así a Puerto Rico la doctrina de abstención en materia de derecho estatal enunciada antes en England v. Medical Examiners, 375 U.S. 411, 415-416 (1964). Ver, además, Posadas de Puerto Rico Assoc. v. Tourism Co., 478 U.S. 328 (1986); Calero-Toledo v. Pearson Yacht Leasing Co., 416 U.S. 663 (1974).
En reiteradas ocasiones la aplicabilidad de esta doctrina ha sido confirmada por la Corte de Apelaciones para el Primer Circuito —Cuesnongle v. Ramos, 835 F.2d 1486, 1495 (1er Cir. 1987); Romany v. Colegio de Abogados de P.R., 742 F.2d 32, 40 (1er Cir. 1984); García v. Friesecke, 597 F.2d 284, 289 (1er Cir. 1979); Pagán Torres v. Negrón Ramos, 578 F.2d 11, 14 (1er Cir. 1978); Díaz González v. Colón González, 536 F.2d 453, 458 (1er Cir. 1976)— así como por la Corte de Distrito de Estados Unidos para el Distrito de Puerto Rico —Reifer-Mapp v. 7 Maris, Inc., 830 F. Supp. 72, 79 (D.P.R. 1993); Corporación Insular de Seguros v. Garcia, 680 F. Supp. 476, 482 (D.P.R. 1988); American Eutectic Weld. Al. Sales Co. v. García-Rodríguez, 353 F. Supp. 850 (D.P.R. 1973); Montañez v. Colegio de Técnicos de Refrigeración, etc., 343 F. Supp. 890, 894 (D.P.R. 1972)— . Véase, también, S. Breyer, The Relationship Between the Federal Courts and the Puerto Rico Legal System, 53 Rev. Jur. U.P.R. 307, 315 (1984).
En cumplimiento de nuestra labor interpretativa, aten-demos los méritos de la presente solicitud de certificación.
A. Los requisitos para la procedencia de un recurso de certificación, expuestos detalladamente en nuestra opinión en Pan Ame. Comp. Corp. v. Data Gen. Corp., supra, están también incorporados en nuestro reglamento. Dispone, a estos efectos, la Regla 25 del Tribunal Supremo, supra:
*376(a) Este Tribunal podrá conocer de cualquier asunto que le fuere certificado por ... un Tribunal de Distrito de los Estados Unidos de América ... cuando así lo solicite cualesquiera de dichos tribunales, de existir ante el tribunal solicitante cual-quier asunto judicial en el que estén implicad[a]s cuestiones de derecho puertorriqueño que puedan determinar el resultado del mismo, y respecto al cual, en la opinión del tribunal solicitante, no existan precedentes claros en la jurisprudencia de este Tribunal. (Enfasis suplido.)
También por disposición reglamentaria, se excluye ex-presamente la autoridad de este Tribunal para expedir una certificación en casos en que “la cuestión planteada sea mixta por incluir aspectos de derecho federal, y/o de derecho estatal del tribunal solicitante, y aspectos del derecho local de Puerto Rico, que deba ser resuelta por el tribunal solicitante”. Véase Regla 25(b) del Reglamento del Tribunal Supremo, 4 L.P.R.A. Ap. XXI-A.
Al atender la cuestión referida por la Corte de Distrito debemos, ante todo, determinar si la contestación que he-mos de ofrecer conllevaría abordar aspectos de derecho federal. Entendemos que no, ya que las preguntas referi-das por la Corte de Distrito se refieren específica y exclu-sivamente a cuestiones de derecho puertorriqueño. A base de los criterios ya expuestos en nuestra jurisprudencia, procede el presente recurso de certificación. Veamos.
B. Aunque el pleito que da lugar a la presente certifi-cación impugna la adquisición del referido seguro de vida compulsorio al amparo de la Constitución de Estados Uni-dos, la cuestión certificada se refiere, según expresamente señalado en la sentencia de la Corte de Circuito, a la inter-pretación de leyes y reglamentos del Estado Libre Asociado de Puerto Rico.
Al ordenar la certificación —cuestionando la autoridad del Colegio de Abogados de Puerto Rico para compeler a sus miembros a comprar un seguro de vida a través del Colegio como parte de la cuota de membresía a la institu-ción— la Corte de Circuito dividió sus inquietudes en cua-*377tro (4) asuntos específicos, Romero v. Colegio de Abogados de Puerto Rico, 204 F.3d 291, 305 (1er Cir. 2000):
(1) si el inciso (h) del Art. 2 de la Ley del Colegio de Abogados de Puerto Rico, 4 L.P.R.A. sec. 773(h), autoriza esta institución a compeler a sus miembros a comprar un seguro de vida a través del Colegio como parte de la cuota de membresíá a la institución;
(2) si, de interpretarse el referido inciso de ese modo, el Tribunal Supremo de Puerto Rico habrá de validar esta interpretación, a la luz de su poder inherente de reglamentar la profesión, Ex parte Jiménez, 55 D.P.R. 54 (1939); Colegio de Abogados de P.R. v. Schneider, 112 D.P.R. 540, 546 (1982) (en adelante Colegio de Abogados v. Schneider I);
(3) si la adquisición del seguro de vida compulsorio está autorizada por el Reglamento del Tribunal Supremo de Puerto Rico y las disposiciones aprobadas por este cuerpo en Colegio de Abogados v. Schneider, 117 D.P.R. 504 (1986) (en adelante Colegio de Abogados v. Schneider II), que crean la Junta Revisora de las Actividades del Colegio de Abogados;
(4) si alguna disposición de la Constitución del Estado Libre Asociado de Puerto Rico relativa a los derechos indi-viduales tiene injerencia en esta controversia.
Consciente de las limitaciones reglamentarias y juris-prudenciales que impone nuestro ordenamiento, la Corte de Circuito circunscribió sus preguntas al ámbito del dere-cho puertorriqueño; así las certificó, a su vez, la Corte de Distrito. No hemos, pues, de abordar la aplicabilidad al asunto de marras de la reciente jurisprudencia de la Corte Suprema de Estados Unidos, citada por la Corte de Circuito.
Se evidencia en nuestras expresiones en Colegio de Abogados v. Schneider I, supra, pág. 552, y Colegio de Abogados v. Schneider II, supra, págs. 521-522, que —en cuanto a los derechos constitucionales reiteradamente discutidos *378en controversias similares a ésta— las cláusulas aplicables de la Constitución del E.L.A. y la de Estados Unidos son análogas. No habiendo cláusula constitucional aplicable al presente caso sin equivalencia en la Constitución de Esta-dos Unidos, nos abstenemos de afrontar una interpretación constitucional. Pan Ame. Comp. Corp. v. Data Gen. Corp., supra, pág. 794; H.E. Vicente Cuesnongle, O.P. v. D.A.C.O., 119 D.P.R. 457, 466 (1987), opinión concurrente. Hemos, entonces, de contestar la cuestión certificada con referen-cia a las primeras tres (3) interrogantes expuestas por la Corte de Circuito.
III
La Ley Núm. 43 de 14 de mayo de 1932 (4 L.P.R.A. see. 771 et seq.) consigna las funciones del Colegio de Abogados de Puerto Rico en dos (2) artículos. El primero, Art. 13 (4 L.P.R.A. sec. 772), enumera cinco (5) car-gos deontológicos de la institución. Dichos deberes son categóricos, Le., deben cumplirse de manera obligatoria, independientemente de los demás proyectos, políticas o empresas que el Colegio lleve a cabo, pues son la razón misma para la existencia de la institución. Reza el Art. 13 (4 L.P.R.A. sec. 772):
El Colegio de Abogados de Puerto Rico tendrá como obligacio-nes las siguientes:
(1) [c] ooperar al mejoramiento de la administración de jus-ticia;
(2) evaluar los informes y consultas que el Gobierno le re-clame;
(3) defender los derechos e inmunidades de los abogados, procurando que éstos gocen ante los tribunales de la libertad necesaria ...;
(4) promover las relaciones fraternales entre sus miembros, y
(5) sostener una saludable y estricta moral profesional en-tre los asociados.
El Art. 2 (4 L.P.R.A. sec. 773) a su vez, enumera *379las facultades del Colegio. Contrarío a sus deberes, que son mandato ineludible de la institución, las facultades del Co-legio de Abogados constituyen poderes discrecionales —ex-presamente autorizados por la Asamblea Legislativa y rei-teradamente validados por este Tribunal— que facultan, pero no obligan, al Colegio a realizar ciertas actividades. “Bajo nuestro régimen jurídico, es evidente que el Colegio de Abogados de Puerto Rico puede dedicarse a toda activi-dad autorizada por la Asamblea Legislativa de Puerto Rico o por este Tribunal que esté racionalmente vinculada a los propósitos expresados en la Ley Núm. 43 ó en la orden que este Tribunal emitiese en su día, si así llegara a determi-narlo a petición de parte o a iniciativa propia.” Colegio de Abogados v. Schneider I, supra, pág. 551.
No cabe duda alguna que “la creación de montepíos, sis-temas de seguro y fondos especiales” por parte del Colegio de Abogados ha sido autorizada por la Asamblea Legislativa. En lo pertinente al caso de autos, dispone el Art. 2 de la Ley Num. 43, supra:
El Colegio de Abogados tendrá facultad:
(h) Para proteger a sus miembros en el ejercicio de la pro-fesión, y, mediante la creación de montepíos, sistemas de se-guro y fondos especiales, o en cualquier otra forma, socorrer a aquellos que se retiren por inhabilidad física o avanzada edad y a los herederos o a los beneficiarios de los que fallezcan.
(i) Para ejercitar las facultades incidentales que fueren ne-cesarias o convenientes a los fines de su creación y que no es-tuvieren en desacuerdo con este capítulo.
Para el cumplimiento de sus deberes y el ejercicio de sus facultades, el Colegio de Abogados se nutre del cobro de cuotas de membresía, autorizado por el Art. 9 de la Ley, 4 L.P.R.A. sec. 780, y del importe de los sellos forenses que acompañan todo primer escrito presentado ante los tribunales, según dispone el Art. 11 (4 L.P.R.A. sec. 783). En la administración y asignación de fondos provenientes de es-*380tas dos fuentes de ingresos, por ser una corporación autó-noma, nuestro régimen estatutario da amplia discreción al Colegio de Abogados.
La creación por parte del Colegio de Abogados de un seguro de vida y su ofrecimiento a todos los colegiados está autorizado por el inciso (h) del Art. 2 de la Ley Núm. 43, supra. El poder correspondiente de asignar una parte de la cuota de membresía a la adquisición del seguro forma parte de la autonomía fiduciaria de la institución, cuya matrícula, reunida en Asamblea Anual, determina la manera de disponer de su presupuesto. Colegio de Abogados v. Schneider II, supra, pág. 514. Nada en la Ley Núm. 43, supra, prohíbe que el Colegio de Abogados haga tal asignación de fondos como medida para instrumentar las facultades que la Ley le confiere, si la Asamblea estima que dicho mecanismo es el más adecuado.
El Colegio de Abogados le ofrece, pues, a sus colegiados una serie de beneficios que se financian, en parte, con el pago de la matrícula. Uno de estos beneficios es la cubierta de seguro de vida que se ofrece a todos los colegiados por igual. El Colegio también ofrece otros beneficios ordinarios no renunciables ni reembolsables, como la Revista del Co-legio de Abogados, o de carácter optativo, como una mayor cubierta en el seguro de vida, un seguro de salud, etc. La Ley no limita la discreción del Colegio de hacer la determi-nación del carácter ordinario u optativo de un beneficio y de los fondos con que ha de sufragarlo.
Esta postura es cónsona con nuestra jurisprudencia. Así, en nuestro anterior pronunciamiento en torno al uso de las cuotas pagadas al Colegio de Abogados, secundamos la voluntad de la Asamblea Legislativa al entender como una legítima asignación de fondos aquella destinada a las actividades comprendidas entre los deberes y funciones de la organización. Colegio de Abogados v. Schneider II, supra, págs. 522-524. Enumeramos allí expresamente, como función legítima, la creación de "montepíos, sistemas de *381seguros y fondos especiales” mencionada en la Ley Núm. 43 (4 L.P.R.A. secs. 771 y 773(h)). Le corresponde al Cole-gio de Abogados, en primera instancia, decidir cómo poner en efecto dicha facultad.
IV
Entendemos que la asignación por parte del Colegio de Abogados de Puerto Rico de una porción de los ingresos devengados del cobro de cuotas de membresía a la adqui-sición de un seguro de vida compulsorio para todos sus miembros está autorizado por la Ley Núm. 43, según en-mendada, supra. Adoptamos el criterio legislativo a estos efectos y no encontramos, a la luz de nuestra jurispruden-cia, que dicho uso de las cuotas esté expresamente prohi-bido por nuestro derecho.
Así, contestamos la interrogante referida en la afirmativa. En los términos precisos y específicos en los que la Corte de Distrito ha planteado la cuestión, conclui-mos que el Colegio de Abogados de Puerto Rico está facul-tado, como cuestión de derecho, a asignar una parte del dinero obtenido mediante el cobro de cuotas a la adquisi-ción de un plan de seguro de vida compulsorio.

Se dictará la sentencia correspondiente.

Los Jueces Asociados Señor Corrada Del Río y Señor Rivera Pérez “están conformes con las conclusiones res-pecto a los asuntos objeto de certificación, pero disienten, en parte, por entender que no es del todo correcta la con-clusión a manera de dictum, y por tanto innecesaria, a que llega la Mayoría en la página número cuatro (4) de la Opi-nión, cuando se refiere a este Tribunal, a los efectos de que ‘constitucionalmente, es el Tribunal Supremo de Puerto Rico a quien corresponde la autoridad de interpretar las leyes y la Constitución del Estado Libre Asociado’. El Art. V de la Constitución de Puerto Rico, L.P.R.A., Tomo 1, establece la autoridad máxima de este Tribunal, por virtud *382de la cual puede interpretar el ordenamiento jurídico puertorriqueño. Es de aplicación a Puerto Rico la doctrina de abstención judicial establecida por el Tribunal Supremo de Estados Unidos, por virtud de la cual este Tribunal des-carga ese ministerio en un caso como el presente. Fornaris v. Ridge Tool Co., 400 U.S. 41 (1970); England v. Medical Examiners, 375 U.S. 411 (1964). No obstante, como es la situación de los Estados de la Unión por imperativo del federalismo, no existe reserva de autoridad alguna de este Tribunal, como parte del Gobierno de Puerto Rico, en la Constitución de Estados Unidos, para tal propósito. Alden v. Maine, 527 U.S. 706 (1999); Quackenbush v. Allstate Ins. Co., 517 U.S. 706 (1996); Louisiana P. & L. Co. v. Thibodaux City, 360 U.S. 25, 28 (1959); Erie R. Co. v. Tompkins, 304 U.S. 64 (1938). Entendemos que los tres (3) niveles del sistema de tribunales federal, incluido el Tribunal Supremo de Estados Unidos, tienen autoridad para interpre-tar el ordenamiento jurídico puertorriqueño —ejemplo de ello son aquellos asuntos que van directamente a la juris-dicción federal por diversidad de ciudadanía— y no están obligados, por ser discrecional, el certificar un asunto a este Tribunal, cuando tienen jurisdicción para entender en él. National Pharmacies, Inc. v. Feliciano-De-Melecio, 221 F.3d 235, 241 (1er Cir. 2000); Trull v. Volkswagen of America, Inc., 187 F.3d 88 (1er Cir. 1999); Kansallis Finance Ltd. v. Fern, 40 F.3d 476, 481 (1er Cir. 1994); Cuesnongle v. Ramos, 835 F.2d 1486 (1er Cir. 1987); Ruiz Rodríguez v. Litton Indus. Leasing Corp., 574 F.2d 44, 46 (1er Cir. 1978)”.

(1) “Is the Colegio de Abogados de Puerto Rico authorized to compel members to purchase life insurance coverage through the Colegio as a condition of membership in the bar of Puerto Rico?” Romero v. Colegio de Abogados de Puerto Rico, 204 F.3d 291, 305 (1er Cir. 2000).